DETAILED ACTION
   
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The claim language “up-cycled” from claims 4 and 14 is indefinite because, the applicant has not clearly and precisely defined the metes and bounds of the claimed invention.  It is noted that the term ”up-cycled”, is defined in Merriam Websters Dictionary as: “to recycle (something) in such a way that the resulting product is of a higher value than the original item: to create an object of greater value from (a discarded object of lesser value)”.  As such, the examiner would be required to evaluate what constitutes “increased value”. The term is subjective, with limitless possibilities, because what would constitute increased value to one person may not be of any value to someone else.  All structural elements of the invention must be clearly identified and positively recited in the claim language.  For purposes of examination we are interpreting the limitation to mean recycled materials made in to usable items such as footwear. Appropriate clarification is required.

Any remaining claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being dependent from a rejected base claim.

CLAIM INTERPRETATION


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 



Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102 AIA 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 5-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeHaven US 20140360048 A1 (herein after DeHavenavenH). 

Regarding claim 1, as best can be understood, the device of DeHaven discloses an article of footwear (as seen in Figure 1A) comprising:  an upper formed of a first material (as seen in annotated Figure 1B, 2D and 4); and an armor system including a shroud covering a forefoot region of the upper (102), the shroud including an articulable shroud vamp (as seen in annotated Figure 1B, 2D and 4) having a plurality of overlapping lames  (as seen in annotated Figure 1B, 2D and 4) arranged in series along a ball portion of the shroud (as seen in annotated Figure 1B, 2D and 4), each of the lames being formed of a second material having a greater hardness than the first material (as seen in annotated Figure 1B, 2D and 4).  


[AltContent: textbox (Shroud vamp)]
[AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (Mid-foot region including a saddle.)][AltContent: textbox (Toe portion)][AltContent: textbox (Shroud with an articulable shroud vamp.)][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Armor system)][AltContent: arrow][AltContent: textbox (First material)]
    PNG
    media_image1.png
    597
    464
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: textbox (A second row extending along a lateral side of the upper.)][AltContent: textbox (A first row extending along a medial side of the upper.)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Upper vamp)][AltContent: arrow][AltContent: textbox (Toe cap)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second material)][AltContent: arrow][AltContent: textbox (First material)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Overlapping lames.)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (The shroud including an articulable shroud vamp.)]
    PNG
    media_image2.png
    668
    439
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    322
    427
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    509
    424
    media_image4.png
    Greyscale

Regarding claim 2, the device of DeHaven discloses wherein the shroud includes a toe cap (as seen in annotated Figure 1B, 2D and 4) covering a toe portion of the upper (102) and a saddle covering a mid-foot region of the upper (as seen in annotated Figure 1A), the shroud vamp being disposed between the toe cap and the saddle (as seen in annotated Figure 1A).  

Regarding claim 3, the device of DeHaven discloses wherein the saddle (as seen in annotated Figure 1A) and the toe cap (as seen in annotated Figure 1A) are formed of the second material (as seen in annotated Figure 1B).  

Regarding claim 5, as best can be understood, the device of DeHaven discloses wherein the upper includes an articulable upper vamp (as seen in annotated Figure 1B, 2D and 4) formed of the first material (paragraph 0053).  

Regarding claim 6, the device of DeHaven discloses wherein the first material (paragraph 0053) has a greater elasticity than the second material (paragraph 0049 and 0051).  

Regarding claim 7, the device of DeHaven discloses wherein the shroud vamp (as seen in annotated Figure 1B, 2D and 4) includes a plurality of rows of the overlapping lames (as seen in annotated Figure 1B, 2D and 4).  

Regarding claim 8, the device of DeHaven discloses wherein the plurality of rows (as seen in annotated Figure 1B, 2D and 4) includes a first row extending along a medial side of the upper (as seen in annotated Figure 2D) and a second row extending along a lateral side of the upper (as seen in annotated Figure 2D as seen in annotated Figure 2D).  

Regarding claim 9, the device of DeHaven discloses wherein each of the lames (103) is attached to a flexible base layer (paragraph 0053).  

Regarding claim 10, the device of DeHaven discloses wherein the flexible base layer is part of the upper (400, as seen in Figure 4).  

Regarding claim 11, as best can be understood, the device of DeHaven discloses an article of footwear (as seen in annotated Figure 1B, 2D and 4) comprising: an upper having an articulable portion formed of a first material (as seen in annotated Figure 1B, 2D and 4); and an armor system including a shroud covering a forefoot region of the upper (as seen in annotated Figure 1B, 2D and 4), the shroud including a shroud vamp (as seen in annotated Figure 1B, 2D and 4) having a plurality of overlapping lames (as seen in annotated Figure 1B, 2D and 4) arranged in series and covering the articulable portion of the upper (as seen in annotated Figure 1B, 2D and 4), each of the lames being formed of a second material (paragraph 0049 and 0051) having a greater hardness than the first material (paragraph 0053, as seen in annotated Figure 1B, 2D and 4).  

Regarding claim 12, the device of DeHaven discloses wherein the shroud includes a toe cap covering a toe portion of the upper (as seen in annotated Figure 1B, 2D and 4) and a saddle covering a mid-foot portion of the upper (as seen in annotated Figure 1B, 2D and 4), the shroud vamp being disposed between the toe cap and the saddle (as seen in annotated Figure 1B, 2D and 4).  

Regarding claim 13, the device of DeHaven discloses wherein the saddle (as seen in annotated Figure 1B, 2D and 4) and the toe cap are formed of the second material (as seen in annotated Figure 1B, 2D and 4, paragraph 0049 and 0051).  

Regarding claim 15, as best can be understood, the device of DeHaven discloses wherein the articulable portion of the upper is disposed in a forefoot region (as seen in annotated Figure 1B, 2D and 4).  

Regarding claim 16, the device of DeHaven discloses wherein the first material has a greater elasticity than the second material (paragraph 0053).  

Regarding claim 17, the device of DeHaven discloses wherein the shroud vamp includes a plurality of rows of the overlapping lames (as seen in annotated Figure 1B, 2D and 4).  

Regarding claim 18, the device of DeHaven discloses wherein the plurality of rows includes a first row extending along a medial side of the upper (as seen in annotated Figure 1B, 2D and 4) and a second row extending along a lateral side of the upper (as seen in annotated Figure 1B, 2D and 4).  

Regarding claim 19, the device of DeHaven discloses wherein each of the lames (103) is attached to a flexible base layer (paragraph 0053).  

Regarding claim 20, as best can be understood, the device of DeHaven discloses wherein the flexible base layer is the articulable portion of the upper (as seen in annotated Figure 4, 400).

Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 14 and rejected under 35 U.S.C. 103 as being unpatentable over DeHaven US 20140360048 A1 (herein after DeHavenavenH) in view of Skaja US 20140217636 A1 (herein after Skaja).

Regarding claims 4 and 14, the footwear of the combined references discloses all the limitations of claim 4 except they don’t disclose wherein the second material is an up-cycled polyethylene composite.  

Skaja discloses wherein the second material is an up-cycled polyethylene composite (Abstract, 0005, 0006).  

DeHaven is analogous art to the claimed invention as it relates to footwear and the materials they are made from.  Skaja is analogous art to the claimed invention in that it teaches recycled materials that are used create other items.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the second material used to make the footwear of DeHaven, with the up-cycled polyethylene composite, as taught by Skaja (see paragraph 5, which teaches using the recycled materials to make footwear) in order to form sustainable footwear that is resilient, sturdy, and has many versatile properties.  The substitution of one material for another would be a simple substitution of one known element for another to obtain predictable results, to reuse and repurpose materials to create environmentally desirable manufactured products such as footwear, and reducing the impact of discarded materials on the environment.
.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732